DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 June 2020 has been entered.
Response to Amendment
Applicant’s amendments to claims 1-4, 11, 12, 18, 22, and 26, addition of new claims 28-33, and cancellation of claims 8, 10, 23, and 25 in the response filed on 12 June 2020.
Applicant’s amendments to claism1-4, 11, 12, 18, and 22 are sufficient to overcome the objections for minor informalities which are withdrawn.
Applicant’s cancellation of claim 10 renders moot the duplicate claim warning in paragraph 6 of the Office Action mailed 16 April 2020 which is withdrawn.
Applicant’s cancellation of claim 23 renders moot the rejection under 35 U.S.C. § 112(a) which is withdrawn.
Applicant’s amendment to claim 26 is sufficient to overcome the rejection under 35 U.S.C. § 112(b) which is withdrawn.
Claim Objections
Claims 31-33 are objected to because of the following informalities:  
Claim 31, line 2 recites “the elongate bodies” and should recite “the plurality of elongate bodies” for consistency with the antecedent basis provided in claim 1.
Claim 32, line 2 recites “the elongate bodies” and should recite “the plurality of elongate bodies” for consistency with the antecedent basis provided in claim 12.
Claim 33, line 2 recites “the elongate bodies” and should recite “the plurality of elongate bodies” for consistency with the antecedent basis provided in claim 18.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11-22, are 26-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12, and 18 recite “the non-swellable water-soluble low-molecular weight compound possesses a […] solubility of at least 5 mg/mL at a pH of 5 to 8” however this is not disclosed in the specification. Paragraph 69 recites:
water-insoluble drug means a drug which is insoluble or relatively difficultly soluble in water. Specifically, the water-insoluble drug is a drug possessing solubility in water of less than 5 mg/mL at pH 5 to 8. The solubility may be less than 1 mg/mL, or, further, may be less than 0.1 mg/mL. The water-insoluble drug includes fat-soluble drugs. (emphasis added)

Claims 1, 12, and 18, as amended, are directed to the solubility of “the non-swellable water-soluble low-molecular weight compound” not “the water-insoluble drug”, and paragraph 69 is the only paragraph in the specification that references “pH” and discusses solubility but only in the context of the water-insoluble drug. The specification simply does not mention the solubility of the non-swellable water-soluble low-molecular weight compound. Therefore, claims 1, 12, and 18 are not supported in such a way to reasonably convey to one of ordinary skill in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 11-14, 17-22, 26, 27, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0246252 to James Howard Arps et al. (Arps) in view of U.S. Patent Application Publication 2014/0358122 to Keiko Yamashita et al. (Yamashita).
Regarding claim 1, Arps teaches a balloon catheter comprising:
an elongated main body (92) extending in an axial direction (Fig. 9);
a balloon connected to the elongated main body (95), the balloon possessing an outer surface (Fig. 9 shows a balloon with an outer surface on which a coating is applied) and an interior (para. 173 describes inflating the balloon which means the balloon has an 
a base layer (21) comprising a non-swellable water-soluble low-molecular weight compound forming a layer on the outer surface of the balloon (20; para. 163) to cover at least a portion of the outer surface of the balloon (Fig. 1a), the base layer comprising an outer-most exposed surface (See annotated Fig. 2a below), an inner-most surface (See annotated Fig. 2a below), and an interior between the outer-most exposed surface and the inner-most surface (See annotated Fig. 2a below), the inner-most surface being directly on the outer surface of the balloon (Fig. 2a); and
at least a first part of at least some of the plurality of elongate bodies being located in the interior of the base layer (Fig. 2a, #22 shows some elongate bodies located in the interior of base layer 21), at least a second part of the at least some of the plurality of elongate bodies projecting outside the outer-most exposed surface of the base layer and being exposed (para. 158 describes the microparticulates as being “attached to, a fracturable, biodegradable coating that is present on the elastic substrate” and the microparticulates are “adhered to a coated layer” showing that the at least some of the elongate bodies are projecting outside the outer-most exposed surface of the base layer and being exposed),
wherein the non-swellable water-soluble low-molecular weight compound possesses a molecular weight of 50 to 2000 and a solubility of at least 5 mg/mL at a pH of 5 to 8 (para. 163 describes the biodegradable polymeric material as a “low molecular weight biodegradable polysaccharides” and the specification defines “[e]xamples of the applicable constituent material of the water-soluble low-molecular weight compound 

    PNG
    media_image1.png
    318
    560
    media_image1.png
    Greyscale
Annotated Fig. 2a from Arps
But does not teach a plurality of elongate bodies extending radially away from the outer surface of the balloon, the plurality of elongate bodies being crystals of a water-insoluble drug, the plurality of elongate bodies each possessing an independent longitudinal axis.
Yamashita teaches a plurality of elongate bodies extending radially away from the outer surface of the balloon (para. 36 describes the coating as having a plurality of elongate bodies that when applied to a medical device would extend radially away from the outer surface of a balloon; para. 69 describes applying the coating that produces the plurality of elongate bodies on the balloon of a balloon catheter), the plurality of elongate bodies being crystals of a water-insoluble (para. 46 describes the elongate bodies being crystal of a water-insoluble drug; para. 36 describes the coating as having a plurality of elongate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a plurality of elongate bodies extending radially away from the outer surface of the balloon, where the plurality of elongate bodies being crystals of a water-insoluble drug and each possess an independent longitudinal axis as in Yamashita in the balloon catheter of Arps, to provide a balloon catheter with a drug coating layer of specific crystalline morphological form of water-insoluble drug to achieve high intravascular stenosis inhibitory effect in the lesion affected area (para. 10, 11) as taught by Yamashita.

Regarding claims 2, 4, 11, 21, 22, and 27, Arps, in view of Yamashita, teaches the balloon catheter according to claim 1, where Arps further teaches:
Claim 2: the at least some of the plurality of elongate bodies include a first elongate body (22) which possesses a proximal end and a distal end (para. 158 describes the microparticulates being attached to or adhered to the coating, therefore the microparticulates necessarily have a proximal end attached to or adhered to the coating and a distal end not attached to or adhered to the coating), the distal end of the first elongate body protruding beyond the outer-most exposed surface of the base layer (para. 158), and the proximal end being spaced apart from the outer surface of the balloon (Fig. 2a, #22 shows the microparticulates within the base layer spaced from the outer surface of the balloon) and located in the interior of the base layer (Fig. 2a);

Claim 11: a portion of the first elongate body that protrudes beyond outer-most exposed surface of the base layer is longer than a portion of the first elongate body that is located within the interior of the base layer (para. 158);
Claim 21: the non- swellable water-soluble low-molecular weight compound is an excipient (para. 158 describes the biodegradable coating as binding the microparticulates together and to the balloon, therefore the biodegradable coating is an excipient) that is not a hydrogel and that is not a matrix (para. 163 describes the base layer 21 as a biodegradable polymeric material, i.e. not a hydrogel, and states that “the polymer material applied to the surface is treated to activate the coupling groups, thereby crosslinking the polymers to from a polymer matrix” which is not a matrix as defined in paragraph 50 of applicant’s disclosure which defines matrix as “a layer which is configured by continuation of a comparatively high-molecular material (e.g., a polymer or the like), which forms a network-like three-dimensional structure, and in which minute spaces are present”. Arps polymer material is a low molecular weight biodegradable polysaccharide not a high-molecular material required by applicant’s definition of “matrix”);

Claim 27: the non-swellable water-soluble low-molecular weight compound is an excipient (para. 158 describes the biodegradable coating as binding the microparticulates together and to the balloon, therefore the biodegradable coating is an excipient) that has an effect of uniformly dispersing the water-insoluble drug on the outer surface of the balloon (para. 171-172 describes spray coating the balloon with the coating composition having microparticulates, the microparticulate containing the drug (see para. 82), and para. 163 describes the polymeric material being coated on the surface and activated to cause cross-linking. This shows that the biodegradable polymer material has an effect of uniformly dispersing the crystals of the water-insoluble drug or the water-insoluble drug by itself by not flowing off the balloon catheter between spray coating and activation).

Regarding claim 6, Arps, in view of Yamashita, teaches the balloon catheter according to claim 1, but does not explicitly teach a collective volume of the plurality of elongate bodies is larger than a volume of the base layer on the outer surface of the balloon.
Arps teaches:


“The substrate can be coated with a microparticulates in an amount sufficient to provide a desired therapeutic response when transferred to a subject and the bioactive agent of the microparticulates is made available. In some aspects, the surface of the elastic substrate can have a high density of microparticulates.” (para. 169).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the collective volume of the elongate bodies to be larger than a volume of the base layer on the outer surface of the balloon “to provide a desired therapeutic response when transferred to a subject” (para. 169), furthermore applicant has not shown that the collective volume of the elongate bodies being larger than the volume of the base layer is a critical feature of the claimed invention. See MPEP 2144.05(II)(A).

Regarding claim 3, Arps, in view of Yamashita, teaches the balloon catheter of claim 2, but does not teach the at least some of the plurality of elongate bodies include a second elongate body extending directly from the outer surface of the balloon.
Yamashita further teaches the at least some of the plurality of elongate bodies include a second elongate body extending directly from the outer surface of the balloon (para. 36 describes the coating as having a plurality of elongate bodies that when applied to a medical device would extend radially away from the outer surface of a balloon; para. 69 describes applying the coating that produces the plurality of elongate bodies on the balloon of a balloon catheter).


Regarding claim 5, Arps, in view of Yamashita, teaches the balloon catheter according to claim 1, but does not teach the water-insoluble drug is rapamycin, paclitaxel, docetaxel, or everolimus.
Yamashita further teaches the water-insoluble drug is rapamycin, paclitaxel, docetaxel, or everolimus (para. 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included the water-insoluble drug is rapamycin, paclitaxel, docetaxel, or everolimus as in Yamashita in the balloon catheter of Arps, in view of Yamashita, to provide a balloon catheter with a drug coating layer of specific crystalline morphological form of water-insoluble drug to achieve high intravascular stenosis inhibitory effect in the lesion affected area (para. 10, 11) as taught by Yamashita.

Regarding claim 7, Arps, in view of Yamashita, teaches the balloon catheter according to claim 1, but does not teach the base layer is formed of crystal particles.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the base layer is formed of crystal particles as in Yamashita in the balloon catheter of Arps, in view of Yamashita, to provide a balloon catheter with a drug coating layer of specific crystalline morphological form of water-insoluble drug to achieve high intravascular stenosis inhibitory effect in the lesion affected area (para. 10, 11) as taught by Yamashita.

Regarding claim 9, Arps, in view of Yamashita, teaches the balloon catheter of claim 1, where Arps further teaches the plurality of elongate bodies include: a first elongate body (22) which possesses a proximal end and a distal end (para. 158 describes the microparticulates being attached to or adhered to the coating, therefore the microparticulates necessarily have a proximal end attached to or adhered to the coating and a distal end not attached to or adhered to the coating), the distal end of the first elongate body protruding beyond the outer-most exposed surface of the base layer (para. 158), and the proximal end being spaced apart from the outer surface of the balloon Fig. 2a, #22 shows the microparticulates within the base layer spaced from the outer surface of the balloon) and located in the interior of the base layer (Fig. 2a); and
a third elongate body extending directly from the outer-most exposed surface (See annotated Fig. 2a above) of the base layer (21) in a direction away from the balloon (para. 
But does not teach a second elongate body extending directly from the outer surface of the balloon.
Yamashita further teaches a second elongate body extending directly from the outer surface of the balloon (para. 36 describes the coating as having a plurality of elongate bodies that when applied to a medical device would extend radially away from the outer surface of a balloon; para. 69 describes applying the coating that produces the plurality of elongate bodies on the balloon of a balloon catheter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included Yamashita’s second elongate body extending directly from the outer surface of the balloon in the balloon catheter of Arps, in view of Yamashita, to provide a balloon catheter with a drug coating layer of specific crystalline morphological form of water-insoluble drug to achieve high intravascular stenosis inhibitory effect in the lesion affected area (para. 10, 11) as taught by Yamashita.

Regarding claim 26, Arps, in view of Yamashita, teaches the balloon catheter according to claim 1, where Yamashita further teaches a set of the plurality of elongate bodies that are adjacent to each other do not contact each other and another set of the plurality of elongate bodies that are adjacent to each other contact each other (Figs. 1A-5 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included some of the plurality of elongate bodies that are adjacent to each other do not contact each other and others of the plurality of elongate bodies that are adjacent to each other contact each other as in Yamashita in the balloon catheter of Arps, in view of Yamashita, to provide a balloon catheter with a drug coating layer of specific crystalline morphological form of water-insoluble drug to achieve high intravascular stenosis inhibitory effect in the lesion affected area (para. 10, 11) as taught by Yamashita.

Regarding claim 31, Arps in view of Yamashita, teaches the balloon catheter according to claim 1, but the combination does not explicitly teach the longitudinal axis of each of the elongate bodies has an inclination angle with respect to the outer surface in the range of 45 to 135 degrees.
Yamashita further teaches the longitudinal axis of each of the plurality of elongate bodies (para. 36 describes the elongated bodies having independent long axes) has an inclination angle with respect to the outer surface in the range of 45 to 135 degrees (para. 40 describes the angle of the longitudinal axis of each elongate body as preferably in the range of 45 to 135 degrees with respect to the substrate surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the plurality of elongate bodies of Arps in view of Yamashita to have the longitudinal axis of each of the elongate bodies 

Regarding claim 12, Arps teaches a method of coating a balloon catheter comprising:
the balloon catheter (Fig. 9; para. 173) comprising an elongated tubular body (92) which possesses a distal portion (Fig. 9 shows a distal portion on elongated tubular body 92 where the balloon 95 is attached) and a balloon attached to the distal portion of the elongated tubular body (95), the balloon possessing an outer surface that contacts the dispensing tube (Fig. 9 shows a balloon with an outer surface on which a coating is applied and that contacts the dispensing tube);
a coating solution containing…a non-swellable water-soluble low-molecular weight compound (para. 163); and 
evaporating the water to form a base layer (21) on the outer surface of the balloon (20), the base layer including the non-swellable water-soluble low-molecular weight compound (para. 103 describes the base layer being formed by the non-solvent evaporating from the outer surface of the balloon), the base layer comprising an outer-most exposed surface (See annotated Fig. 2a above), an inner-most surface (See annotated Fig. 2a above), and an interior between the outer-most exposed surface and the inner-most surface (See annotated Fig. 2a above), the inner-most surface being directly on the outer surface of the balloon (See annotated Fig. 2a above),

But does not teach causing a balloon catheter to contact a dispensing tube; applying a coating solution containing a water-insoluble drug, an organic solvent, and water from the dispensing tube onto the outer surface of the balloon of the balloon catheter, the coating solution being applied by the dispensing tube while keeping the dispensing tube in contact with the outer surface of the balloon; giving a physical stimulus to the coating solution to cause formation of crystal nuclei of the water-insoluble drug while applying the coating solution with the dispensing tube; volatilizing the organic solvent while leaving the water to cause growth of the plurality of elongate bodies based on the crystal nuclei; and the plurality of elongate bodies caused to grow by the volatilizing of the organic solvent each including one part located in the interior of the base layer and another part extending outside the outer-most exposed surface of the base layer and being exposed.
Yamashita teaches causing a balloon catheter to contact a dispenser tube (para. 69); applying the coating solution containing a water-insoluble drug (para. 67), an organic solvent (para. 68) and water (para. 68) from the dispensing tube onto the outer surface of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the steps of causing a balloon catheter to contact a dispensing tube, applying a coating solution containing a water-insoluble drug, an organic solvent, and water from the dispensing tube onto the outer surface of the balloon of the balloon catheter where the coating solution is applied by the dispensing tube while keeping the dispensing tube in contact with the outer surface of the balloon, giving a 

Regarding claims 13, 14, and 17, Arps, in view of Yamashita, teaches the method of claim 12, but does not teach the physical stimulus includes rotating the balloon catheter relative to the dispensing tube; the applying of the coating solution from the dispensing tube is in a dispensing direction; the balloon catheter rotates in a rotating direction; and the rotating direction of the balloon catheter is opposite the dispensing direction; breaking a distal portion of at least some of the elongate bodies.
Yamashita further teaches the physical stimulus includes rotating the balloon catheter relative to the dispensing tube (para. 69, lines 23-33, where the physical stimulus is rotating the balloon); the applying of the coating solution from the dispensing tube is in a dispensing direction (para. 69, lines 13-17); the balloon catheter rotates in a rotating direction (para. 69, lines 23-33); and the rotating direction of the balloon catheter is opposite the dispensing direction (para. 69, lines 17-19); breaking a distal portion of at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included Yamashita’s physical stimulus includes rotating the balloon catheter relative to the dispensing tube; the applying of the coating solution from the dispensing tube is in a dispensing direction; the balloon catheter rotates in a rotating direction; and the rotating direction of the balloon catheter is opposite the dispensing direction; breaking a distal portion of at least some of the plurality of elongate bodies in the method of Arps, in view of Yamashita, to provide a balloon catheter with a drug coating layer of specific crystalline morphological form of water-insoluble drug to achieve high intravascular stenosis inhibitory effect in the lesion affected area (para. 10, 11) as taught by Yamashita.

Regarding claim 32, Arps in view of Yamashita, teaches the method according to claim 12, but the combination does not explicitly teach the longitudinal axis of each of the elongate bodies has an inclination angle with respect to the outer surface in the range of 45 to 135 degrees.
Yamashita further teaches the longitudinal axis of each of the plurality of elongate bodies (para. 36 describes the elongated bodies having independent long axes) has an inclination angle with respect to the outer surface in the range of 45 to 135 degrees (para. 40 describes the angle of the longitudinal axis of each elongate body as preferably in the range of 45 to 135 degrees with respect to the substrate surface).


Regarding claim 18, Arps teaches a treatment method for delivering a drug to a lesion affected area in a body lumen of a living body, the treatment method comprising:
the balloon catheter comprising an elongated tubular body (92), a balloon attached to a distal portion of the elongated tubular body (95), a base layer (21) comprising a non-swellable water-soluble low-molecular weight compound located on an outer surface of the balloon (para. 163), the base layer (21) comprising an outer-most exposed surface (See annotated Fig. 2a above), an inner-most surface (See annotated Fig. 2a above), and an interior between the outer-most exposed surface and the inner-most surface (See annotated Fig. 2a above), the inner-most surface being directly on the outer surface of the balloon (See annotated Fig. 2a above);
dissolving the base layer including the water-soluble low-molecular weight compound (para. 107),
wherein the non-swellable water-soluble low-molecular weight compound possesses a molecular weight of 50 to 2000 and a solubility of at least 5 mg/mL at a pH of 5 to 8 (para. 163 describes the biodegradable polymeric material as a “low molecular 
But does not teach introducing a balloon catheter into the living body; and a plurality of elongate bodies extending radially outward through at least part of the base layer, the plurality of elongate bodies being crystals of a water-insoluble drug, and the plurality of elongate bodies including a part positioned in the interior of the base layer and another part projecting outside the outer-most surface of the base layer and being exposed; moving the balloon catheter within the living body into the body lumen to position the balloon of the balloon catheter at the lesion affected area; inflating the balloon to press the balloon against living body tissue of the lesion affected area, the inflating of the balloon causing the elongate bodies to contact the living body tissue; deflating the balloon; and withdrawing the balloon catheter out of the living body while the balloon is deflated.
Yamashita teaches introducing a balloon catheter into the living body (paras. 122, 124); a plurality of elongate bodies extending radially outward through at least part of the base layer (para. 36 describes the coating as having a plurality of elongate bodies extending radially outward from the outer surface of the balloon which with a base layer would extend through at least part of a base layer), the plurality of elongate bodies being crystals of a water-insoluble drug (para. 46), the plurality of elongate bodies including a part located in the interior of the base layer (para. 42 describes the elongate body has directly or indirectly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the steps of introducing a balloon catheter into the living body; and the a plurality of elongate bodies extending radially outward through at least part of the base layer, the elongate bodies being crystals of a water-insoluble drug, the elongate bodies including a part positioned in the interior of the base 

Regarding claims 19 and 20, Arps, in view of Yamashita, teaches the treatment method of claim 18, where Arps further teaches the dissolving of the base layer including the water-soluble low-molecular weight compound releases the plurality of elongate bodies from the base layer (para. 107); cracking the base layer by the inflating of the balloon (Fig. 8; para. 61, 64).


Yamashita further teaches the longitudinal axis of each of the plurality of elongate bodies (para. 36 describes the elongated bodies having independent long axes) has an inclination angle with respect to the outer surface in the range of 45 to 135 degrees (para. 40 describes the angle of the longitudinal axis of each elongate body as preferably in the range of 45 to 135 degrees with respect to the substrate surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the plurality of elongate bodies of the treatment method of Arps in view of Yamashita to have the longitudinal axis of each of the elongate bodies to have an inclination angle with respect to the outer surface in the range of 45 to 135 degrees as in Yamashita to provide a nearly uniform plurality of elongate bodies that stand like a forest (para. 40) such that the crystals of drug are delivered to the patient’s vasculature to prevent restenosis (para. 4) as suggested by Yamashita.

Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arps, in view of Yamashita, as applied to claim 12 above, and further in view of U.S. Patent Application Publication 2011/0008260 to Aiden Flanagan et al. (Flanagan).
Regarding claim 15, Arps, in view of Yamashita, teaches the method of claim 12, but does not teach the evaporating of the water forms the base layer in a rugged pattern on the outer surface of the balloon, the rugged pattern comprising recesses and projections.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Flanagan’s step of evaporating of the water forms the base layer in a rugged pattern on the outer surface of the balloon, the rugged pattern comprising recesses and projections in the method of Arps, in view of Yamashita, to provide a surface that retains more drug particles than a smoother surface (para. 52) as taught by Flanagan.

Regarding claim 16, Arps, in view of Yamashita, and further in view of Flanagan, teaches the method of claim 15, but does not teach the growth of the plurality of elongate bodies based on the crystal nuclei is occurs at a location of the projections of the rugged pattern of the base layer.
Yamashita teaches the growth of the elongate bodies based on the crystal nuclei is occurs at a location of the projections of the rugged pattern of the base layer (para. 69 describes coating the entire balloon surface with a coating solution that is volatilized to create the crystalline elongate bodies along the entire coated surface of the balloon, therefore, coating a balloon after the rugged pattern is formed would cause the elongate bodies to be formed on the entire surface of the rugged pattern including the projections of the rugged pattern.
.
Claim 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Arps, in view of Yamashita, as applied to claims 1, 12, and 18 above, and further in view of U.S. Patent Application Publication 2004/0073284 to Brian L. Bates et al. (Bates).
Regarding claim 28, Arps in view of Yamashita, teaches the balloon catheter according to claim 1, but does not explicitly teach the base layer possesses a rugged pattern of recesses and projections having a height of 0.1 to 5 µm.
Bates teaches the base layer (14) possesses a rugged pattern of recesses and projections having a height of 0.1 to 5 µm (para. 83 describes a surface roughness of surface 16 of the base layer 14 having a range of between 25 nm and 2.5 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified by the base layer of Arps in view of Yamashita to possess a rugged pattern of recesses and projections having a height of 0.1 to 5 µm as in Bates to improve retention of the bioactive material on the surface of the medical device (para. 84) as taught by Bates.


Bates teaches the base layer (14) possesses a rugged pattern of recesses and projections having a height of 0.1 to 5 µm (para. 83 describes a surface roughness of surface 16 of the base layer 14 having a range of between 25 nm and 2.5 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified by the base layer in the method of Arps in view of Yamashita to possess a rugged pattern of recesses and projections having a height of 0.1 to 5 µm as in Bates to improve retention of the bioactive material on the surface of the medical device (para. 84) as taught by Bates.

Regarding claim 30, Arps in view of Yamashita, teaches the treatment method according to claim 18, but does not explicitly teach the base layer possesses a rugged pattern of recesses and projections having a height of 0.1 to 5 µm.
Bates teaches the base layer (14) possesses a rugged pattern of recesses and projections having a height of 0.1 to 5 µm (para. 83 describes a surface roughness of surface 16 of the base layer 14 having a range of between 25 nm and 2.5 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified by the base layer in the treatment method of Arps in view of Yamashita to possess a rugged pattern of recesses and projections having a height of 0.1 to 5 µm as in Bates to improve retention of the bioactive material on the surface of the medical device (para. 84) as taught by Bates.
Response to Arguments
Applicant's arguments filed 12 June 2020 have been fully considered but they are not persuasive.
Applicant’s argument that “the non-swellable water-soluble low-molecular weight compound possesses a […] solubility of at least 5 mg/mL at a pH of 5 to 8” is supported by the application’s definition of water-insolubility being solubility less than 5 mg/mL at a pH of 5 to 8 is not persuasive. Claims 1, 12, and 18 recite "the non-swellable water-soluble low-molecular weight compound possesses a...solubility of at least 5 mg/mL at a pH of 5-8" but the only recitation in the specification is the specific insolubility of the water-insoluble drug where the drug has a solubility of less than 5 mg/mL at a pH of 5 to 8 (specification para. 69; see also rejection under 35 U.S.C. 112(a) in paragraph 11 above). There is no disclosure of the non-swellable water-soluble low-molecular weight compound having a specific solubility of at least 5 mg/mL at a pH of 5 to 8 as claimed.
Applicant argues that Arps is silent regarding the biodegradable layer 21 being “non-swellable” instead simply disclosing examples of the biodegradable layer 21 as polymers. Arps describes, as an example, the biodegradable layer as “degradable polymer”. Citing paragraphs 108, 109, 110, 157, and 158. Paragraph 163 refers to the biodegradable layer 31 as being “low molecular weight biodegradable polysaccharide”, however Koro et al. teaches a water-soluble polysaccharide has a molecular weight of 6,500 Da which is significantly outside the range of 50-2,000 Da recited in the amended independent claims. (Remarks pg. 13). Applicant’s argument is not persuasive because Arps teaches in para. 158 that the biodegradable coating fractures upon expansion of the substrate and "the coating can have the properties of rigidity and brittleness" which a swellable layer would not have, particularly rigidity as the water that causes the material to swell would also .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LRW/Examiner, Art Unit 3783       

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783   
03/10/2021